965 A.2d 114 (2009)
198 N.J. 5
In the Matter of James D. BRADY, an Attorney at Law.
D-53 September Term 2008.
Supreme Court of New Jersey.
February 11, 2009.

ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 08-233, concluding on the record certified to the Board pursuant to Rule 1:20-4(f) (default by respondent), that JAMES D. BRADY of MERCHANTVILLE, who was admitted to the bar of this State in 1982, should be censured for violating RPC 1.15(a) (commingling), RPC 1.15(d) (recordkeeping violations), and RPC 8.1(b) (failure to cooperate with disciplinary authorities), and good cause appearing;
It is ORDERED that JAMES D. BRADY is hereby censured; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent's file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs and actual expenses incurred in the prosecution of this matter, as provided in Rule 1:20-17.